Per Curiam.—
We have repeatedly said that the acts of 28th March, 1835, and 13th Juné, 1836, relating to the commencement of actions, have altered our practice, though the defendant is placed in no worse situation than before. He is entitled to ten days service of the writ, and then has the four days for appearance, before judgment can be taken against him by default.a The surrenderor the defendant is in time if he is surrendered in fourteen days after the service of the summons on the bail. In this case the writ having been served within ten days of the return day, the bail may surrender on the day he is bound to appear, which is the quarto die post of ten days service.
Rule absolute.

 See the cases in the Index to this volume.